Citation Nr: 0908872	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicides.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to 
September 1976, including service during the Vietnam Era.  
The Veteran is deceased and the Appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Appellant testified at a video conference hearing before 
the undersigned Veterans' Law Judge in August 2005.  A 
transcript of that hearing has been associated with the 
claims file.  In October 2005, the Appellant submitted 
additional evidence to the Board with a waiver of initial RO 
consideration.  By a May 2005 decision, the Board remanded 
this case for further development.

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides, which were potentially 
impacted by the Veterans Court's ruling in Haas v. Nicholson.  
The United States Court of Appeals for the Federal Circuit 
reversed the Veterans Court's 2006 Haas decision, in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, the 
VA Secretary rescinded the stay and directed the Board to 
resume adjudication of the previously stayed claims.  The 
Board's review of the Appellant's claim may now proceed.


FINDINGS OF FACT

1.  The Veteran died in November 2003, at the age of 66.

2.  At the time of the Veteran's death, he had established 
entitlement to service connection for osteoarthritis of the 
right knee, rated 10 percent disabling; and residuals of a 
healed fracture of the right greater throchanter and right 
acetabulum, rated 10 percent disabling.  The combined rating 
in effect at the time of the Veteran's death was 20 percent.

3.  The Certificate of Death establishes that the immediate 
cause of the Veteran's death was prostate cancer, and that 
acute renal failure was a significant factor contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.

4.  The information of record does not establish that the 
Veteran actually served in the Republic of Vietnam during the 
Vietnam Era; and thus exposure to herbicide agents in service 
may not be presumed.

5.  The evidence of record shows that prostate cancer and 
acute renal failure were not manifested during the Veterans' 
period of active service or within one year thereafter, and 
were not related to any injury or disease of service origin.

6.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1116, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The requirements of eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Appellant's claims 
for service connection for the cause of the Veteran's death, 
to include as due to exposure to herbicides, and entitlement 
to Dependents' Educational Assistance under the provisions of 
38 U.S.C. Chapter 35 in the June 2004 rating decision, she 
was provided notice of the VCAA in December 2003 and March 
2004.  An additional VCAA letter was sent in June 2006.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Appellant and VA for obtaining 
that evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Appellant received additional notice in June 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims, and was furnished a 
Statement of the Case in August 2004 with subsequent re-
adjudication in a November 2006 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service awards, private medical records, 
the Veteran's death certificate, a VA examiner's opinion and 
statements and testimony from the Appellant and her 
representative.  The Appellant has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Service Connection for the Cause of the Veteran's Death, to 
Include as Due to Exposure to Herbicides

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection will also be 
presumed for certain chronic diseases, including malignant 
tumors and kidney disease, if manifested to a compensable 
degree within one year after discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f);
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Veteran's death certificate 
indicates that the Veteran died on November [redacted], 2003, and 
that the immediate cause of the Veteran's death was prostate 
cancer with acute renal failure being a significant factor 
contributing to death but not resulting in the underlying 
cause.

In statements and testimony presented throughout the duration 
of the appeal, the Appellant has maintained that the cause of 
the Veteran's death, prostate cancer, resulted from exposure 
to herbicides while serving aboard the U.S.S. Brush during 
the Vietnam Era.  She contends that the conditions of the 
Veteran's service involved duty or visitation in the Republic 
of Vietnam.  While she reported the Veteran sent her audio 
tapes from Vietnam, she did not have any statements, letters 
or photographs from the Veteran or his service buddies that 
would support her statements that he was present at some 
point during his active service on the landmass of Vietnam.  
She also asserts that the Veteran developed impotence in 
1969, and developed an enlarged prostate and bladder problems 
such as infections and painful urination in 1970 or 1971.

The Veteran's awards and decorations include a Combat Action 
Ribbon, indicating combat service.  See generally Army 
Regulation 672-5-1, 40.  The Board notes that the Combat 
Action Ribbon was awarded in the Navy and Marine Corps for 
active participation in ground or air combat during 
specifically listed military operations.  Navy citations 
issued to the Veteran, including the Navy Achievement Medal 
and a Commendation by the Commander Seventh Fleet, reflect 
that the Veteran participated in combat operations while 
aboard the U.S.S. Brush and not while in ground or air combat 
in the Republic of Vietnam.  These citations indicate that 
the Veteran enabled the U.S.S Brush in maintaining and 
repairing essential electronic equipment used in combat 
against the enemy on September 6, 1968 and February 23, 1969, 
as well as in combat operations against the North Vietnamese 
coastal defense batteries on the 2nd and 3rd of September 
1967, when the U.S.S. Brush successfully evaded and countered 
enemy fire on three successive missions.

The record contains a January 2004 report from the National 
Personnel Records Center (NPRC) that shows the veteran served 
aboard the U.S.S. Brush DD 745 which was in the official 
waters of the Republic of Vietnam for various one to two week 
periods in May 1967, June 1967, July 1967, August 1967, 
September 1967, January 1969, and February 1969.  However, it 
was also noted that the NPRC had been unable to verify if the 
Veteran had in-country service in the Republic of Vietnam.  
The record further indicates that the Veteran's claim file, 
including his service treatment records and other military 
records, is entirely negative for any evidence confirming 
service specifically in the Republic of Vietnam.  While the 
record reflects that the Veteran was engaged in combat during 
his active naval service, the record evidence does not 
establish that the Veteran ever had duty in or visited the 
Republic of Vietnam.  Thus, the Appellant's statement that 
the conditions of the Veteran's service involved duty or 
visitation in the Republic of Vietnam is not supported by the 
record evidence.

As previously noted above, the Haas litigation has ended in 
which the Supreme Court denied a petition for a writ of 
certiorari on January 21, 2009 and the stay of Haas-related 
cases is no longer in effect.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  As such, the Federal 
Circuit's decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) applies to the instant case, where the Federal Circuit 
reversed the (Veterans) Court, holding that the (Veterans) 
Court had erred in rejecting VA's interpretation of section 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  See 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a 
deep-water vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service 
in the Republic of Vietnam does not include the service of a 
Vietnam-era Veteran who flew high-altitude missions in 
Vietnam airspace but never actually landed in Vietnam).  
Hence, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.

Accordingly, with respect to the presumption of service 
connection based on the theory of Agent Orange exposure, the 
evidence shows that the immediate cause of the Veteran's 
death was due prostate cancer, which is a disease listed 
under 38 C.F.R. § 3.309(e).  However, under 38 C.F.R. § 
3.307(a)(6), the presumption of service connection with 
respect the Veteran's fatal prostate cancer only applies to 
veterans who had service in Vietnam.  Although the Veteran 
did serve in the waters outside of Vietnam during the Vietnam 
era, the record does not establish that he served in the 
Republic of Vietnam.  Thus, based on the evidence of record, 
exposure to herbicides may not be presumed under 38 U.S.C.A. 
§ 1116(f) and 38 C.F.R. § 3.309(e).  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  Without the requisite service, 
the Appellant's cause of death claim is not entitled to the 
relaxed evidentiary requirements promulgated by 38 C.F.R. §§ 
3.307 and 3.309.  However, this does not end the analysis of 
the Appellant's claim.  It simply means that the claim will 
be adjudicated under the normal evidentiary standards for 
establishing entitlement to service connection.

Here, the service treatment records do not reflect either 
complaints of or treatment for any prostate or kidney 
problems, including impotence, bladder infections, an 
enlarged prostate or painful urination, or any problems 
related to herbicide or chemical exposure during the 
Veteran's active military service.  The service treatment 
records show that the Veteran was treated for urethritis in 
October 1957, due to gonococcus.  The separation examination 
report indicates that the Veteran reported a history piles 
(hemorrhoids) for which he was treated at the time, however, 
he did not report any symptoms related to prostate cancer, 
kidney disorder or a similar condition.

Private medical records from September 2000 to November 2003 
reflect that the Veteran was initially diagnosed with 
prostate cancer in 1992 and was subsequently treated for 
prostate cancer and acute renal failure, including several 
hospitalizations, until his death on November [redacted], 2003.

In an October 2006 VA medical opinion, a VA physician 
concluded that it was less likely than not that the Veteran's 
fatal prostate cancer was related to any incident in service.  
The physician noted that while the Veteran reportedly had 
some questionable herbicide exposure, given the fact that the 
Veteran was diagnosed with prostate cancer in 1992, it was 
less likely than not that he could have prostate cancer in 
1976.  Moreover, the physician reported that it would be 
extremely rare for prostate cancer to develop in a man of 39 
years old and not be recognized for 18 years, as prostate 
cancer generally did not cause some of the symptoms that 
Veteran was describing at that time and usually only caused 
symptoms when it was extremely advanced.  In regard to the 
etiology of prostate cancer, the physician also noted that 
while there were not a lot of good studies to support the 
link between herbicides and prostate cancer, he could not 
determine without resorting to mere speculation, the 
likelihood that herbicides were responsible for prostate 
cancer.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Appellant's claim of 
service connection for the cause of the Veteran's death.  In 
this regard, the evidence of record does not show that a 
prostate or kidney condition, including prostate cancer or 
renal failure, was diagnosed during the Veteran's active duty 
service.  The Veteran was not service-connected for prostate 
cancer, renal failure, or any related conditions at the time 
of his death; and there is no indication from the record 
evidence that any prostate or kidney conditions were incurred 
in service or within one year from service.  The post-service 
medical records do not indicate a diagnosis and treatment for 
prostate cancer until 1992, with acute renal failure being 
diagnosed in the years subsequent, which is over 20 years 
after the Veteran's separation from service.  There is no 
evidence of record indicating that any such condition dated 
back to within a year from the Veteran's period of service.  
Also, there is no medical opinion or other competent medical 
evidence of record relating prostate cancer or acute renal 
failure to the Veteran's active service.  In fact, the 
Appellant has presented no probative evidence linking the 
development of either prostate cancer or renal failure to the 
Veteran's period of service.  Instead, the October 2006 VA 
medical opinion concluded that it was less likely than not 
that the Veteran's fatal prostate cancer was related to any 
incident in service.  Accordingly, service connection for the 
cause of the Veteran's death is not warranted. 

The Board acknowledges the Appellant's statements that the 
Veteran's prostate cancer, as well as his renal failure, was 
related to his active service, as he was exposed to 
herbicides and manifested symptoms during and right after his 
active service, however, while lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

III. Entitlement to Dependents' Educational Assistance

The Appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the Veteran's death, and 
since the record reflects that the Veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the Veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.


ORDER

Service connection for the cause of the Veteran's death, to 
include as due to exposure to herbicides, is denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


